Citation Nr: 0325620
Decision Date: 09/29/03	Archive Date: 01/21/04

Citation Nr: 0325619	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  94-05 326	)	DATE SEP 29, 2003
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran had active service from July 1957 to July 1979.  

This appeal arises from a February 1993 decision of the RO 
which denied entitlement to service connection for 
Parkinson's disease.  

In September 1999, the Board of Veteran's Appeals (Board) 
issued a decision that denied entitlement to service 
connection for Parkinson's disease.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2001, the Court vacated the 
Board's decision and remanded the case for readjudication in 
light of the Veterans Claims Assistance Act (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002).  



FINDING OF FACT

The Board issued a remand on July 14, 2003 that could be 
construed as precluding the RO from adjudicating the 
veteran's claim for one year after a letter informing him of 
the Veterans Claims Assistance Act.  



CONCLUSION OF LAW

The July 14, 2003 decision did not accord the veteran full 
due process; the decision must be vacated.  38 C.F.R. 
§ 20.904(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

On July 14, 2003, the Board issued a Remand which, in 
pertinent part, noted that by January 2003 correspondence, 
the Board had informed the veteran of the VCAA, the evidence 
needed to substantiate his claims, and what evidence he was 
responsible for obtaining.  However, the United States Court 
of Appeals for the Federal Circuit had determined that such 
notice was inadequate because it limited the time period for 
submitting necessary evidence to less than the statutorily 
mandated one year.  Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003).

The July 2003 Remand directed the RO to advise the veteran 
that he had one year to respond to the Board's January 2003 
VCAA letter.  

The Board also instructed the RO to inform the veteran that 
unless he responded sooner, his claim could not be 
readjudicated prior to expiration of the one-year period 
provided in 38 U.S.C.A. § 5103(a) (West 2002).  However the 
provisions of 38 C.F.R. § 3.159(b)(1) provide that the 
response period for VCAA correspondence from the RO is 30 
days, after which time the VA may decide the claim prior to 
the expiration of the one-year period based on all of the 
evidence contained in the claims file.  This regulation has 
not been invalidated.  

The VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own 
motion.  38 C.F.R. § 20.904(a) (2002).  Therefore, in order 
to assure due process of law, the Board will now vacate the 
July 14, 2003 Remand in the instant appeal.  A subsequent 
Remand Order will be issued in its place.  The Board notes 
that, in undertaking this action, it contemplates no adverse 
effect to the veteran.  






ORDER

The Board's July 14, 2003 remand is vacated, and a new remand 
will be issued as if the prior remand had not been issued.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



Citation Nr: 0315833	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-05 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Parkinson's disease

ATTORNEY FOR THE BOARD

Mark Hindin


INTRODUCTION

The veteran had active service from July 1957 to July 1979

This appeal arises from a February 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that denied entitlement to service connection 
for Parkinson's disease.  

In September 1999, the Board of Veterans' Appeals issued a 
decision that denied entitlement to service connection for 
Parkinson's disease.  The veteran appealed this decision to 
the United States Court of Veterans Appeals for Veterans 
Claims.  In June 2001 the Court vacated the Board's decision 
and remanded the case for re-adjudication in light of the 
Veterans Claims Assistance Act (VCAA), Pub.L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000); 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002).


REMAND

In a letter dated in January 2003, the Board sought to inform 
the veteran of the VCAA, of the evidence needed to 
substantiate his claim, and of what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  However, the United States Court of 
Appeals for the Federal Circuit has determined that such 
notice was inadequate because it limited the time period for 
submitting necessary evidence to 30 days rather than the 
statutorily mandated one year.  Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  Since the one-year 
period has not passed, and the veteran has not waived the one 
year time period, the Board cannot decide the claim.

Accordingly, the veteran's appeal is remanded for the 
following:

The RO should inform the veteran that he 
has until January 16, 2003 to respond to 
the Board's January 16, 2002 VCAA letter.  
His claim cannot be adjudicated by the 
Board prior to that date unless he 
informs VA that he has no additional 
evidence to submit or waives the one year 
time period.  

If the claim remains denied, the RO should then return the 
case to the Board, if otherwise in order.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




